            Case 2:19-cr-00117-RMP        ECF No. 51       filed 03/26/21      PageID.153 Page 1 of 3
 PROB 12C                                                                             Report Date: March 25, 2021
(6/16)

                                       United States District Court                                FILED IN THE
                                                                                               U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                          Mar 26, 2021
                                        Eastern District of Washington                        SEAN F. MCAVOY, CLERK



                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Ryan Lee Hayes                           Case Number: 0980 2:19CR00117-RMP-1
 Address of Offender:                                  Spokane Valley, Washington 99037
 Name of Sentencing Judicial Officer: The Honorable Ann Aiken, Chief U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: January 8, 2013
 Original Offense:             Bank Robbery, 18 U.S.C. § 2113
 Original Sentence:            Prison - 71 months           Type of Supervision: Supervised Release
                               TSR - 36 months

 Revocation Sentence:          Prison - 6 months
 (February 7, 2019)            TSR - 27 months
 Asst. U.S. Attorney:          James A. Goeke               Date Supervision Commenced: June 20, 2019
 Defense Attorney:             Lorinda Meier                Date Supervision Expires: September 19, 2021
                               Youngcourt


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 12/15/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:
Violation Number        Nature of Noncompliance

             3          Special Condition #2: You must submit to substance abuse testing to determine if you have
                        used a prohibited substance. Such testing may include up to twelve (12) urinalysis tests per
                        month. You must not attempt to obstruct or tamper with the testing methods.

                        Supporting Evidence: The offender is alleged to have violated special condition number
                        2, by failing to report to Pioneer Human Services for urinalysis testing on March 15, 2021.
                        Further, he failed to provide urine specimens at Pioneer Human Services on March 16 and
                        17, 2021.

                        On July 11, 2019, Mr. Hayes’ conditions of supervision were reviewed and he signed said
                        conditions acknowledging he understood his requirements. Specifically, he was made aware
                        by the supervising officer that he must submit to substance abuse testing.
      Case 2:19-cr-00117-RMP             ECF No. 51        filed 03/26/21      PageID.154 Page 2 of 3
Prob12C
Re: Hayes, Ryan Lee
March 25, 2021
Page 2

                       On March 15, 2021, the probation officer instructed Mr. Hayes to report to Pioneer Human
                       Services on this same date for urinalysis testing. Mr. Hayes failed to report to Pioneer
                       Human Services, as directed. Mr. Hayes informed the probation officer that he failed to
                       report for urinalysis testing because he was providing childcare for his girlfriend’s son.

                       On March 16, 2021, the probation officer instructed Mr. Hayes to report to Pioneer Human
                       Services on this same date for urinalysis testing. As directed, he reported to Pioneer Human
                       Services on March 16, 2021; however, he failed to provide a urine specimen. According to
                       Pioneer Human Services staff, the offender refused to be observed for the collection of a
                       urine sample and proceeded to exit the building to call the undersigned officer. When he
                       returned, he was advised that a urine specimen could not be collected because he left the
                       facility. According to Pioneer Human Services staff, there are signs posted on the door and
                       walls of the facility that inform clients of this protocol. Mr. Hayes advised the undersigned
                       he was willing to submit a urine specimen and was unaware of the urine collection protocol.

                       On March 17, 2021, the probation officer instructed Mr. Hayes to report to Pioneer Human
                       Services on this same date for urinalysis testing. The offender reported to Pioneer Human
                       Services on March 17, 2021, and proceeded to cuss at staff. He also became verbally
                       aggressive when he entered the restroom for the urine collection. Based on his disrespectful
                       and aggressive behavior, he was told that a urine specimen would not be collected and he
                       was asked to leave. He was also advised that he would need to speak to a supervisor before
                       being allowed to submit any further urine specimens at their facility. Mr. Hayes informed
                       the probation officer he got angry because he was asked to lift up his shirt and he felt
                       disrespected by staff. It should be noted, he later apologized to Pioneer Human Services staff
                       for his behavior.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      March 25, 2021
                                                                              s/Lori Cross
                                                                              Lori Cross
                                                                              U.S. Probation Officer
Case 2:19-cr-00117-RMP   ECF No. 51   filed 03/26/21   PageID.155 Page 3 of 3
